Back to Form 8-K Exhibit 99.1 CONTACTS: Investor relations: Gregg Haddad 813-206-3916 gregg.haddad@wellcare.com Media relations: Amy Knapp 813-290-6208 amy.knapp@wellcare.com WELLCARE REPORTS THIRD QUARTER 2011 RESULTS Tampa, Florida (November 2, 2011) – WellCare Health Plans, Inc. (NYSE: WCG) today reported results for the third quarter ended September 30, 2011.As determined under generally accepted accounting principles (“GAAP”), net income for the third quarter of 2011 was $88.3million, or $2.03 per diluted share, compared with $42.9 million, or $1.00 per diluted share, for the third quarter of 2010.Adjusted net income for the third quarter of 2011 was $93.2 million, or $2.15 per diluted share, compared with $37.9 million, or $0.89 per diluted share for the third quarter of 2010. “Our top initiatives continue to deliver strong results in improving health care quality and access, our administrative and medical cost structures, and in delivering prudent, profitable growth,” said Alec Cunningham, WellCare’s chief executive officer.“As a result, we are optimistic about our opportunities for further operating and strategic progress in 2012.” WellCare’s recent accomplishments are highlighted by the November 1 launch of the Kentucky Medicaid program upon completion of a rapid implementation timeline.The program will focus on improving health care outcomes and care coordination, promoting wellness and healthier lifestyles, and lowering the overall cost of care.Separately, the Company began providing prescription drug benefits under the New York and Ohio Medicaid programs effective October 1.Other recent accomplishments include the accreditations of WellCare’s Georgia and Missouri health plans by the National Committee for Quality Assurance.In addition, during the third quarter the Company completed an upgrade of its core operating system, which will enable further progress in improving service, productivity, and compliance. Highlights of Operations for the Third Quarter Adjusted net income for the third quarter of 2011 increased compared with the third quarter of 2010, primarily due to higher premium revenue, offset in part by increased selling, general, and administrative (“SG&A”) expense and increases in the Medicare Advantage and PDP segments’ medical benefits ratios (“MBRs”).In addition, favorable development of prior years’ medical benefits payable contributed to third quarter results. Membership as of September 30, 2011, increased 10% year-over-year to 2.4 million, compared with 2.2 million members as of September 30, 2010.PDP segment membership increased 211,000 year-over-year, or 28%.Medicare Advantage membership increased year-over-year by 14,000 members, or 12%.Medicaid segment membership decreased by 15,000 year-over-year to 1.3million members as of September 30, 2011. Premium revenue for the third quarter of 2011 increased 11% year-over-year to $1.5 billion.The increase mainly was due to growth in PDP segment premium revenue, which increased 33% year-over-year.In addition, third quarter 2011 Medicare Advantage segment revenue increased 14%, and Medicaid segment premium revenue increased 5%, both relative to the third quarter of 2010. -MORE- WCG Reports Third Quarter 2011 Results Page 2 November 2, 2011 Medical benefits expense for the third quarter of 2011 was $1.2 billion, an increase of 4% from the third quarter of 2010.The MBR was 78.6% in the third quarter of 2011, compared with 83.9% in the third quarter of 2010.The decrease in the Company’s MBR resulted from a decrease in the Medicaid segment MBR, offset in part by increases in the Medicare Advantage and PDP segments’ MBRs.Favorable development of prior years’ medical benefits payable, predominately in the Medicaid segment, contributed to the decreases in the Company and Medicaid segment MBRs. SG&A expense as determined under GAAP was $178 million in the third quarter of 2011, compared with $143 million for the same period in 2010.Adjusted SG&A was $171 million in the third quarter of 2011, an increase from $150 million in the same period last year.The year-over-year increase in adjusted SG&A expense was driven primarily by the implementation of the Kentucky Medicaid program, the earlier start in 2011 of the Medicare annual election period and the associated marketing costs, as well as membership growth.These increases were offset in part by improvements in operating efficiency.The adjusted administrative expense ratio was 11.2% in the third quarter of 2011, compared with 11.0% in same period in 2010. Cash Flow and Financial Condition Highlights Net cash provided by operating activities as determined under GAAP was $319 million in the nine months ended September 30, 2011, compared with net cash used in operating activities of $72 million for the same period of 2010.Net cash provided by operating activities, modified for the timing of receipts from, and payments to, WellCare’s government customers, was $177 million for the first nine months of 2011, compared with the net use of cash of $28 million over the same nine month period in 2010. In September, the Company issued tradable unsecured subordinated notes having an aggregate face value of $112.5 million, with a fixed coupon of 6% and a maturity date of December 31, 2016.These notes were issued in connection with the final resolution of the securities class action settlement.Issuance of the notes had no meaningful impact on operating or financing cash flows in the third quarter. As of September 30, 2011, unregulated cash and investments were approximately $324 million.Unregulated cash and investments were approximately $188 million as of June 30, 2011, and $201 million as of September 30, 2010.The increase in unregulated cash and investments resulted principally from the net proceeds of the $150 million dollar term loan that the Company borrowed on August 1. Days in claims payable were 58 days as of September 30, 2011, compared with 56 days as of June 30, 2011, and 56 days as of September 30, 2010. Financial Outlook WellCare is updating its financial outlook for the year ended December 31, 2011.The following elements of WellCare’s financial outlook have changed: · Adjusted net income per diluted share now is expected to be between approximately $5.55 and $5.65, an increase from the previous guidance for adjusted net income per diluted share of between approximately $4.60 and $4.80.The increase reflects better than anticipated third quarter operating results, the favorable development of prior years’ medical benefits payable recorded in the third quarter, as well as an improved operating outlook for the fourth quarter. · Premium revenue is expected to be between approximately $6.0 and $6.05 billion.The previous guidance was for premium revenue to be between $6.0 and $6.1 billion.The change results primarily from the Kentucky Medicaid program launch being delayed to November 1.The launch originally was scheduled for October 1. WCG Reports Third Quarter 2011 Results Page 3 November 2, 2011 · The adjusted administrative expense ratio is expected to be approximately 11.1%.The previous guidance was for the ratio to be between 10.7% and 10.9%.The change principally is due to the previously described delayed launch of the Kentucky Medicaid program. The following elements of WellCare’s financial outlook are unchanged: · The 2011 Medicaid segment MBR is anticipated to be below the 2010 MBR. · The 2011 Medicare Advantage and PDP segments’ MBRs each are anticipated to increase relative to the respective 2010 segment MBRs. All elements of the Company’s outlook exclude the impact of Medicaid premium taxes. Webcast A discussion of WellCare’s third quarter 2011 results will be webcast live on Wednesday, November 2, 2011, beginning at 8:30 a.m. Eastern Time.A replay will be available beginning approximately one hour following the conclusion of the live broadcast and will be available for 30 days.The webcast is available via the Company’s web site at www.wellcare.com and at www.earnings.com. About WellCare Health Plans, Inc. WellCare Health Plans, Inc. provides managed care services targeted to government-sponsored health care programs, focusing on Medicaid and Medicare.Headquartered in Tampa, Florida, WellCare offers a variety of health plans for families, children, and the aged, blind, and disabled, as well as prescription drug plans.The Company served approximately 2.4 million members nationwide as of September 30, 2011.For more information about WellCare, please visit the Company’s website at www.wellcare.com. Basis of Presentation In addition to results determined under GAAP, net income and certain other operating results described in this news release are reported after adjustment for certain SG&A and interest expenses related to previously disclosed government investigations and related litigation and associated resolution costs that management believes are not indicative of long-term business operations.Please refer to the schedules in this news release that provide supplemental information reconciling results determined under GAAP to adjusted results. Cautionary Statement Regarding Forward-Looking Statements This news release contains “forward-looking” statements that are made pursuant to the safe harbor provisions of the Private Securities Litigation Reform Act of 1995.Statements that are predictive in nature, that depend upon or refer to future events or conditions, or that include words such as “expects,” “anticipates,” “intends,” “plans,” “believes,” “estimates,” and similar expressions are forward-looking statements.The Company’s financial outlook contains forward-looking statements.Forward-looking statements involve known and unknown risks and uncertainties that may cause WellCare’s actual future results to differ materially from those projected or contemplated in the forward-looking statements.These risks and uncertainties include, but are not limited to, WellCare’s progress on top priorities such as improving health care quality and access, ensuring a competitive cost position, and delivering prudent, profitable growth. Additional information concerning these and other important risks and uncertainties can be found under the captions “Cautionary Statement Regarding Forward-Looking Statements” and “Risk Factors” in the Company’s Annual Report on Form 10-K for the year ended December 31, 2010, and other subsequent filings by WellCare with the U.S. Securities and Exchange Commission, which contain discussions of WellCare’s business and the various factors that may affect it.WellCare undertakes no duty to update these forward-looking statements to reflect any future events, developments, or otherwise. -MORE- WCG Reports Third Quarter 2011 Results Page 4 November 2, 2011 WELLCARE HEALTH PLANS, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited; Dollars in thousands except per share data) Three Months Ended September 30, Nine Months Ended September 30, Revenues: Premium $ Medicaid premium taxes Total premium Investment and other income Total revenues Expenses: Medical benefits Selling, general and administrative Medicaid premium taxes Depreciation and amortization Interest Total expenses Income (loss) before income taxes ) Income tax expense (benefit) ) Net income (loss) $ ) Net income (loss) per common share: Basic $ ) Diluted $ ) Weighted average common shares outstanding: Basic Diluted -MORE- WCG Reports Third Quarter 2011 Results Page 5 November 2, 2011 WELLCARE HEALTH PLANS, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited; Dollars in thousands except per share data) Sept. 30, Dec. 31, ASSETS Current Assets: Cash and cash equivalents $ $ Investments Premium receivables, net Funds receivable for the benefit of members – Income taxes receivable – Prepaid expenses and other current assets, net Deferred income tax asset Total current assets Property, equipment and capitalized software, net Goodwill Other intangible assets, net Long-term investments Restricted investments Non-current deferred income tax asset Other assets Total Assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current Liabilities: Medical benefits payable $ $ Unearned premiums Accounts payable Other accrued expenses and liabilities Current portion of amounts accrued related to investigation resolution Current portion of long-term debt – Other payables to government partners Funds held for the benefit of members – Income taxes payable – Total current liabilities Amounts accrued related to investigation resolution Long-term debt – Subordinated notes – Other liabilities Total liabilities Commitments and contingencies – – Stockholders’ Equity: Preferred stock, $0.01 par value (20,000,000 authorized, no shares issued or outstanding) – – Common stock, $0.01 par value (100,000,000 authorized, 42,793,466 and42,541,725 shares issued and outstanding at September 30, 2011 and December 31, 2010, respectively) Paid-in capital Retained earnings Accumulated other comprehensive loss ) ) Total stockholders’ equity Total Liabilities and Stockholders’ Equity $ $ -MORE- WCG Reports Third Quarter 2011 Results Page 6 November 2, 2011 WELLCARE HEALTH PLANS, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited; Dollars in thousands) Nine Months Ended September 30, Cash provided by (used in) operating activities: Net income (loss) $ $ ) Adjustments to reconcile net income (loss) to net cash provided by (used in) operating activities: Depreciation and amortization Equity-based compensation expense Incremental tax benefit from equity-based compensation ) – Deferred taxes, net ) Changes in operating accounts: Premium receivables, net ) ) Prepaid expenses and other current assets, net ) ) Medical benefits payable ) Unearned premiums ) Accounts payable and other accrued expenses ) ) Other payables to government partners Amounts accrued related to investigation resolution ) Income taxes, net Other, net ) ) Net cash provided by (used in) operating activities ) Cash provided by (used in) investing activities: Purchases of investments ) ) Proceeds from sale and maturities of investments Purchases of restricted investments ) ) Proceeds from maturities of restricted investments Additions to property, equipment and capitalized software, net ) ) Net cash used in investing activities ) ) Cash provided by (used in) financing activities: Proceeds from debt, net of issuance costs – Payments on debt ) – Proceeds from option exercises and other Incremental tax benefit from equity-based compensation – Purchase of treasury stock ) ) Payments on capital leases ) ) Funds held for the benefit of members Net cash provided by financing activities Cash and cash equivalents: Increase (decrease) during period ) Balance at beginning of year Balance at end of period $ $ SUPPLEMENTAL DISCLOSURES OF CASH FLOW INFORMATION: Cash paid for taxes $ $ Cash paid for interest $ $ Equipment acquired through capital leases $
